internal_revenue_service number release date index number ----------------------- ---------------------------- ------------------------------ in re ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number ---------------------- refer reply to cc psi plr-109627-13 date date legend taxpayer a b c d e foreign_country special program dear ----------------- ------------------------------------------------------------ ----------------------------- ----------------------- ------------------------------------ ------------------------------------------------ --------------------------------------------------------------------- ---------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------- this is in response to your authorized representative’s letter dated date requesting rulings regarding the medical_device_excise tax under sec_4191 of the internal_revenue_code code according to the facts submitted a a domestic_corporation is the common parent of an affiliated_group that includes taxpayer b c d and e taxpayer b and c are domestic entities d and e are foreign entities located in foreign_country taxpayer is in the business of manufacturing taxable medical devices and producing convenience kits that taxpayer sells in the united_states many of taxpayer’s convenience kits are themselves taxable medical devices as defined in sec_4191 and sec_48_4191-2 of the manufacturers and retailers excise_tax regulations regulations plr-109627-13 some of taxpayer’s convenience kits include both taxable medical devices that taxpayer manufactures taxpayer devices and taxable medical devices that taxpayer purchases from unrelated domestic parties third party devices taxpayer represents that it does not manufacture or import these third party devices some of taxpayer’s convenience kits include articles that are not taxable medical devices and or articles that are taxable medical devices but that taxpayer represents qualify for the retail exemption under sec_4191 taxpayer produces convenience kits in both the united_states and in foreign_country with regard to the convenience kits produced in foreign_country taxpayer typically gathers the taxpayer devices the third party devices and the other articles that are to be packaged into convenience kits in a warehouse located in the united_states taxpayer then ships the items from the warehouse to d’s kitting facility in foreign_country where d assembles the convenience kits pursuant to the contract between taxpayer and d title to the taxpayer devices third party devices and other articles remains with taxpayer d combines the taxpayer devices third party devices and other articles into convenience kits d ships the convenience kits back to the united_states as directed by taxpayer taxpayer pays d for its services taxpayer carries the taxpayer devices third party devices and articles on its books during the time they are in foreign_country and taxpayer has title to the convenience kits assembled by d pursuant to the contract between d and taxpayer during this process d does not alter the taxpayer devices the third party devices or the other articles many of the convenience kits produced by d contain only the taxable medical devices and other articles shipped by taxpayer to d pursuant to the contract between taxpayer and d in some cases however the kits also contain additional taxable medical devices that are produced for taxpayer by e under a contract manufacturing agreement those devices are shipped at the direction of taxpayer directly from e to d taxpayer represents that taxpayer is the manufacturer of these devices for chapter purposes therefore for purposes of this letter the term taxpayer devices includes the taxable medical devices that e produces for taxpayer d is part of the special program in foreign_country as such d causes the taxable medical devices and other articles it receives from taxpayer to be brought into foreign_country under a temporary importation regime under this regime the taxable medical devices and other articles are exempt from both import duties and foreign country’s value added tax taxpayer requests rulings regarding the application of the convenience kit rules in sec_5 of notice_2012_77 2012_52_irb_781 to the facts set forth above plr-109627-13 sec_4191 imposes a percent tax on the sale of a taxable_medical_device by its manufacturer producer or importer under sec_4191 a taxable_medical_device is a device defined in section h of the federal food drug and cosmetic act ffdca that is intended for humans under sec_48_4191-2 of the regulations a device defined in section h of the ffdca that is intended for humans means a device that is listed with the food and drug administration fda under section j of the ffdca and cfr part pursuant to fda requirements in notice_2012_77 the internal_revenue_service and the treasury_department provided interim guidance relating to the medical_device_excise tax this notice includes guidance on the tax treatment of medical convenience kits convenience kits that are listed with the fda under section j of the ffdca and cfr part are taxable medical devices under the sec_48 regulations unless they fall within an exemption under sec_4191 or sec_48_4191-2 see sec_5 of the notice under sec_5 of notice_2012_77 a convenience kit is a set of two or more devices within the meaning of section h of the ffdca that is enclosed in a single package such as a bag tray or box for the convenience of a health care professional or the end user a convenience kit may contain a combination of devices within the meaning of section h of the ffdca and other articles sec_5 of notice_2012_77 provides that until the irs and the treasury_department issue further guidance interim period no tax will be imposed upon the sale of a domestically-produced convenience kit that is a taxable_medical_device under sec_4191 and sec_48_4191-2 of the regulations during this interim period the sale of a taxable_medical_device that goes into a domestically-produced convenience kit will be subject_to tax upon its sale by the manufacturer or importer pursuant to the normal rules of sec_4191 and the regulations thereunder however the sale of the convenience kit by the kit producer will not be subject_to tax sec_5 of notice_2012_77 provides that during the interim period tax is imposed under sec_4191 on the sale by an importer of a convenience kit that is a taxable_medical_device under sec_4191 and sec_48_4191-2 of the regulations but only on that portion of the importer’s sale price of the convenience kit that is properly allocable to the individual taxable medical devices included in the convenience kit sec_4191 was added to chapter subtitle d of the internal_revenue_code therefore existing chapter rules apply to the medical_device_excise tax plr-109627-13 sec_48_0-2 of the regulations defines the term manufacturer in relevant part as any person who produces a taxable article from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles under certain circumstances as where a person manufactures or produces a taxable article for another person who furnishes materials under an agreement whereby the person who furnished the materials retains title thereto and to the finished article the person for whom the taxable article is manufactured or produced and not the person who actually manufactures or produces it will be considered the manufacturer see sec_48_0-2 of the regulations sec_48_0-2 of the regulations defines the term exportation as the severance of an article from the mass of things belonging within the united_states with the intention of uniting it with the mass of things belonging within some foreign_country sec_4216 defines the term price for purposes of the manufacturers excise_taxes where a taxable article and a nontaxable article are sold by the manufacturer as a unit the tax attaches to that portion of the manufacturer’s sale price of the unit which is properly allocable to the taxable article normally the taxable_portion of such a unit may be determined by applying to the manufacturer’s sale price of the unit the ratio which the manufacturer’s separate sale price of the taxable article bears to the sum of the sale prices of both the taxable and nontaxable articles if such articles are sold separately by the manufacturer where the articles or either one of them are not sold separately by the manufacturer and do not have established sale prices the taxable_portion is to be determined from a comparison of the actual costs of the articles to the manufacturer thus if the cost of the taxable article represents four-fifths of the total cost of the complete unit the tax applies to four-fifths of the price charged by the manufacturer for the unit see sec_48_4216_a_-1 of the regulations taxpayer is the producer of the convenience kits assembled at d’s kitting facility in foreign_country because taxpayer retained title to taxpayer’s devices third party devices other articles that taxpayer or e at the direction of taxpayer furnished to d for assembly into convenience kits as well as title to the convenience kits themselves see sec_48_0-2 of the regulations therefore for purposes of sec_5 of notice_2012_77 taxpayer is the kit producer when taxpayer ships taxpayer’s devices third party devices and other articles to d’s kitting facility in foreign_country taxpayer is not exporting these devices and articles because foreign_country has a special program that ensures that these devices and articles are returned in their entirety to the united_states see sec_48 a of the regulations consequently taxpayer does not import these devices and articles when d ships them in convenience kits to the united_states therefore for purposes of sec_5 of notice_2012_77 taxpayer’s convenience kits are domestically-produced plr-109627-13 although taxpayer’s domestically-produced convenience kits are not taxable as a unit upon their sale by taxpayer any taxpayer device that goes into taxpayer’s domestically-produced convenience kits is subject_to tax under sec_4191 upon the sale of the kit see sec_5 of the notice sec_4216 and sec_48_4216_a_-1 of the regulations describe how to determine the price of a taxable article where a taxable article and a nontaxable article are sold by the manufacturer as a unit taxpayer must use this methodology to determine the price of taxpayer devices that taxpayer includes in its convenience kits the medical_device_excise tax is imposed on the sale of a taxable_medical_device by its manufacturer producer or importer taxpayer represents that it buys its third party devices from the devices’ manufacturers or importers therefore taxpayer is not liable for the medical_device_excise tax on the third party devices it includes in its convenience kits accordingly for as long as notice_2012_77 remains in effect we conclude that for purposes of sec_5 of notice_2012_77 taxpayer is the kit producer of the convenience kits assembled by d in d’s kitting facility in foreign_country for purposes of sec_5 of notice_2012_77 the convenience kits that d assembles in d’s kitting facility pursuant to d’s contract with taxpayer are domestically-produced convenience kits any taxpayer device that goes into taxpayer’s domestically-produced convenience kits is subject_to tax under sec_4191 upon the sale of the kit pursuant to the normal rules of sec_4191 and the regulations thereunder taxpayer is liable for the tax taxpayer must determine the price of taxpayer devices included in taxpayer’s domestically-produced convenience kits pursuant to sec_4216 of the code and sec_48_4216_a_-1 of the regulations taxpayer is not liable for the sec_4191 tax on third party devices that taxpayer purchases for inclusion in its domestically-produced convenience kits apart from the sec_4191 tax imposed on taxpayer’s sale of taxpayer device s included in taxpayer’s convenience kits taxpayer’s sales of its domestically-produced convenience kits are not subject_to sec_4191 tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-109627-13 material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code further these rulings are contingent on the compliance of taxpayer and d with the rules of the special program and the duration of the special program in addition nothing in this letter is to be construed as an opinion of the legality of the importation of goods into the united_states or the exportation of goods from the united_states this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely stephanie bland senior technician reviewer branch passthroughs special industries
